Citation Nr: 0105221	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  99-05 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional disability claimed as the result of left 
hemicolectomy and partial cystectomy surgery performed at a 
Department of Veterans Affairs (VA) medical facility in June 
1995.


REPRESENTATION

Appellant represented by:	Adjutant General's Office


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to March 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in January 1999, in which the 
Philadelphia, Pennsylvania, VA Regional Office (RO), in part, 
denied compensation benefits under 38 U.S.C.A. § 1151 for 
additional disability claimed as the result of left 
hemicolectomy and partial cystectomy surgery at a VA medical 
facility in June 1995.  The veteran subsequently perfected an 
appeal of that decision.  In November 2000 a hearing on this 
claim was held at the RO by the undersigned Board member.

The veteran also perfected appeals of the RO's denials of his 
claims of entitlement to service connection for residuals of 
a spider bite, a psychiatric disorder secondary to his 
duodenal ulcer, a skin disorder secondary to his duodenal 
ulcer, and an increased rating for his service-connected 
duodenal ulcer.  However, at his November 2000 hearing he 
submitted a written statement expressing his intent to 
withdraw his appeal of these issues.  Accordingly, they are 
no longer before the Board for appellate consideration.  


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Based on the new statutory changes, and review of the record, 
it is the opinion of the Board that additional development is 
needed prior to further consideration of the veteran's claim.  
At his November 2000 hearing the veteran testified that since 
his surgery at a VA medical facility in 1995 he has had 
severe problems with the frequency and intensity of his bowel 
movements.  He further states that he went into the hospital 
because of bloody stools and the VA doctors removed part of 
his bowels resulting in his current dumping disability.  

Section 1151 provides that compensation may be awarded for 
additional disability resulting from hospital care, medical 
or surgical treatment, or examination furnished under any law 
administered by VA.  In response to a 1994 decision of the 
United States Supreme Court, VA amended its regulations 
implementing the provisions of section 1151 to eliminate a 
requirement that the additional disability be shown to have 
resulted proximately from fault on the part of VA.  See Brown 
v. Gardner, 513 U.S. 115 (1994); compare 38 C.F.R. § 
3.358(c)(3) (1994) with 38 C.F.R. § 3.358(c)(3) (1995).  
However, an amendment to the statute effective in October 
1997 included a requirement that the proximate cause of the 
additional disability be fault on the part of VA.  See 38 
U.S.C.A. § 1151 (West 1991 & Supp. 2000).  Here, the veteran 
filed his claim for benefits under section 1151 in June 1998.  
Consequently, prior versions of the law do not apply in this 
case.

The issues with regard to the claim for benefits under 38 
U.S.C. § 1151 for additional disability due to surgery at a 
VAMC in June 1995 are whether there is additional disability, 
and if so, whether it resulted from the surgery and whether 
its proximate cause was either fault on the part of VA or an 
event not reasonably foreseeable.  38 U.S.C.A. § 
1151(a)(1)(A), (B); 38 C.F.R. § 3.358(b), (c).  In 
determining the latter, consideration must be given to 
whether any additional disability was a "necessary 
consequence" of the surgery.

The veteran contends that he deserves benefits under section 
1151 because he did not authorize removal of his bowels and 
this surgery was unrelated to the reasons for which he sought 
treatment.  VA regulations provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran.  38 C.F.R. § 3.358(c)(3) (2000).  
However, review of the record reveals that although 
outpatient treatment records for the period from May 1995 to 
June 1995 are present, along with a copy of the veteran's 
discharge summary from his surgical hospitalization, no 
progress notes, surgical reports, consent documentation, or 
other pertinent records are in the file.  Nor does the file 
contain a medical opinion as to whether the veteran has 
additional disability caused by his surgery, or whether his 
complaints would be considered necessary consequences of the 
surgery.  

While the Board regrets the delay involved with a remand, the 
case simply is not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following:

1.  The RO should secure copies of all 
progress notes, doctors' notes, nurses' 
notes, surgical reports, post-surgical 
reports, medical release forms, and 
hospitalization records from the 
Philadelphia, Pennsylvania, VA Medical 
Center, for the veteran's period of 
hospitalization and treatment from May 
30, 1995, to June 21, 1995.  If these 
records have been archived, the RO should 
request that they be retrieved from 
storage. 

2.  The RO should also obtain any post-
operative outpatient treatment records 
pertaining to the veteran from the VA 
medical facility in Philadelphia, 
Pennsylvania, from June 21, 1995, to the 
present.

3.  Upon receipt of any and all such 
records, the RO should schedule an 
examination of the veteran to determine 
what, if any, additional disability is 
present.  The claims folder and a copy of 
this remand should be forwarded to the 
physician who conducts the examination.  
The physician must review the medical 
records in the claims file especially the 
VAMC records from May and June 1995 
pertaining to the surgical procedures 
performed on the veteran.  The doctor 
must express opinions and explanations 
concerning the following matters:

a.  Is there any evidence that since the 
June 1995 surgery the veteran experiences 
disability additional to what he had 
prior to the surgery?  If so, what is 
that evidence and what are the disabling 
effects that he now experiences as a 
result of the June 1995 surgery?  Are any 
disabling effects a necessary consequence 
of the veteran's June 1995 surgery?

b.  Was it known prior to the surgery 
that a portion of the veteran's bowels 
would be removed?  If so, what is the 
evidence for this?  Why was a resection 
of the bowel necessary during the 
surgery?  

The reviewer must provide a complete 
rationale all opinions expressed.  

4.  The RO must ensure that all requested 
development is completed. The RO and the 
appellant are advised that the Board is 
obligated by law to ensure that the RO 
complies with its directives, as well as 
those of the Court.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary. Where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

6.  If the benefit sought remains denied, 
the appellant and his representative 
should be provided with an appropriate 
supplemental statement of the case and 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until he is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


